



Exhibit 10.2

Confidential Treatment Requested
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.
Asterisks denote omissions.




WEBBANK
and
LENDINGCLUB CORPORATION




MARKETING AND PROGRAM MANAGEMENT AGREEMENT
















Dated as of
February 25, 2016










--------------------------------------------------------------------------------





Confidential





SCHEDULES AND EXHIBITS
 
 
 
 
 
SCHEDULE 1
Definitions
 
 
SCHEDULE 41
Additional Terms
 
 
EXHIBIT A
The Program
 
 
EXHIBIT B
Credit Policy
 
 
EXHIBIT C
Form of Application
 
 
EXHIBIT D
Borrower Account and Loan Documentation
 
 
EXHIBIT E
Bank Secrecy Act Policy
 
 
EXHIBIT F
Sample Funding Statement
 
 
EXHIBIT G
Third-Party Service Contractors
 
 
EXHIBIT H
Insurance Requirements
 
 
EXHIBIT I
Program Compliance Manual
 









    


    




--------------------------------------------------------------------------------





Confidential



This MARKETING AND PROGRAM MANAGEMENT AGREEMENT (this “Agreement”), dated as of
February 25, 2016 (“Effective Date”), is made by and between WEBBANK, a
Utah-chartered industrial bank having its principal location in Salt Lake City,
Utah (“Bank”), and LENDINGCLUB CORPORATION, a Delaware corporation, having its
principal location in San Francisco, California (“Company”).
WHEREAS, Company has developed on online platform through which consumers and
businesses can apply for credit from credit-issuing banks that originate and
issue loans or lines of credit through the platform;
WHEREAS, Bank is in the business of originating various types of consumer and
business loans, including loans and lines of credit;
WHEREAS, the Parties have developed a program pursuant to which, subject to
Bank’s direction and oversight, Company markets and Bank originates installment
loans and lines of credit for qualifying consumers and businesses identified by
Company, pursuant to a Third Amended and Restated Loan Account Program Agreement
dated as of March 10, 2015 (the “Existing Program Agreement”); and
WHEREAS, effective as of the Effective Date, the Parties desire to amend and
restate the terms of their Existing Program Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the terms, conditions and
mutual covenants and agreements herein contained, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Bank and Company mutually agree as follows:
1.
Definitions; Effectiveness.

(a)
The terms used in this Agreement shall be defined as set forth in Schedule 1,
and the rules of construction set forth in Schedule 1 shall apply to this
Agreement.

(b)
This Agreement shall be effective as of the Effective Date and, as of the
Effective Date, shall supersede and replace the Existing Program Agreement. This
Agreement shall apply to all Loans originated by Bank during the term of this
Agreement, on or after the Effective Date.

(c)
All Loans originated by Bank prior to the Effective Date shall be governed by
the terms of the Existing Program Agreement as in effect at the time that such
Loans were originated, and shall not be subject to the terms of this Agreement.

(d)
This Agreement shall not operate so as to render invalid or improper any action
heretofore taken under the Existing Program Agreement.

2.
Marketing of the Program and Loans. Company shall promote and otherwise market
the Program and the Loans. Marketing may include the use of third parties,
including joint marketing agreements with other institutions, including
financial institutions, all of which shall be within the scope of the Program
and subject to the approval of Bank. In performing such promotion and other
marketing services, Company may use any form of media, provided that Company
shall discontinue the use of any specific form of media or media channel if
directed to do so by Bank. Bank agrees that Company may refer to Bank and the
Program in promotional and marketing materials, including marketing scripts,
upon the condition that any references to Bank and/or the


1



--------------------------------------------------------------------------------





Confidential



Program in any such materials (and any changes in such materials) must receive
the prior written approval of Bank. Bank may require a change in such materials
upon written notice provided to Company to the extent that such change is
required by Applicable Laws, or to the extent that Bank determines such change
is necessitated by safety and soundness concerns based upon standards
established by a Regulatory Authority. Company shall ensure that all promotional
and marketing materials shall be accurate and not misleading in all material
respects. Company shall ensure that all promotional and marketing materials and
strategies comply with Applicable Laws. The Parties will prepare a style guide
to set forth rules regarding the usage of Bank’s name and the Program
description and other matters that, when used by Company, shall be deemed to be
approved by Bank; such style guide may be changed from time to time by Bank upon
written notice to Company. The Parties also shall cooperate to develop and
document a mutually agreed upon process for review of promotional and marketing
materials, provided, however, that the failure of Bank to adhere to such process
shall not be considered a breach of this Agreement.
3.
Extension of Credit. Upon approval of an Application, Bank shall originate a
Borrower Account for the Applicant (unless the Applicant already has a Borrower
Account through the Program with Bank, in which case a Loan would be originated
through such existing Borrower Account), and any Loans to be made to that
Applicant shall be issued under the Borrower Account for as long as the Borrower
Account remains open. Company acknowledges that approval of an Application
creates a creditor-borrower relationship between Bank and Borrower which
involves, among other things, the disbursement of Loan Proceeds. Nothing in this
Agreement shall obligate Bank to extend credit to an Applicant or disburse Loan
Proceeds if Bank determines that doing so would be an unsafe or unsound banking
practice. Bank shall use reasonable commercial efforts to provide Company prior
notice of a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence and, in all instances where Bank
does not provide such prior notice, Bank shall provide Company prompt notice
after making a decision not to extend credit to an Applicant or disburse Loan
Proceeds in reliance on the preceding sentence.

4.
Finance Documents and Credit Policy. The following documents, terms and
procedures (“Finance Materials”) that have been approved by Bank and that will
be used by Bank initially with respect to the Borrower Accounts and Loans are
attached to this Agreement: (i) the Program description as Exhibit A;
(ii) Credit Policy(ies) as Exhibit B; (iii) form(s) of Application(s), including
disclosures required by Applicable Laws, as Exhibit C; and (iv) form(s) of
Borrower Account Agreement(s) and Loan Agreement(s), privacy policy and privacy
notices, and all other Applicant and Borrower communications as Exhibit D. The
Finance Materials shall not be changed without the prior written consent of both
Parties; provided, however, that Bank may change the Finance Materials upon
written notice provided to Company but without Company’s prior written consent,
to the extent that such change is required by Applicable Laws or necessitated by
safety and soundness concerns or the direction of a Regulatory Authority of
Bank. Changes to the Finance Materials that are adopted pursuant to the prior
sentence do not require changing the Exhibits to this Agreement. Multiple
versions of the Finance Materials may be in effect at the same time, for example
in order to apply to different types of Loans (e.g., consumer-purpose and
business-purpose). The Parties acknowledge that each Borrower Account Agreement,
Loan Agreement and all other documents referring to the creditor for the Program
shall identify Bank as the creditor for the Loans. Company shall ensure that the
Finance Materials comply with Applicable Laws.


2



--------------------------------------------------------------------------------





Confidential





5.
Loan Processing and Origination.

(a)
Company shall solicit Applications from Applicants and shall process such
Applications on behalf of Bank (including retrieving credit reports) to
determine whether the Applicant meets the eligibility criteria set forth in the
Bank’s Credit Policy and Bank’s “Know Your Customer” and anti-money laundering
criteria (collectively, the “Bank Secrecy Act Policy”), which is attached hereto
as Exhibit E, and which may be updated by Bank from time to time and such
updates shall be effective upon notice to Company as set forth herein. Company
shall respond to all inquiries from Applicants regarding the application
process.



(b)
Company shall forward to Bank mutually agreed information including name,
address, social security number or taxpayer identification number, and date of
birth (if applicable) regarding Applicants who meet the eligibility criteria set
forth in a Credit Policy. Such Borrower information shall be deemed to be the
Bank’s Confidential Information at the time of Application and shall remain the
property of the Bank as long as the Borrower Account remains open and owned by
Bank. Company shall have no discretion to override a Credit Policy with respect
to any Applications.



(c)
Subject to the terms of this Agreement, Bank shall establish Borrower Accounts
and Loans and make Loan Advances with respect to Applicants who meet the
eligibility criteria set forth in Bank’s applicable Credit Policy. An Applicant
who already has a Borrower Account may, in accordance with the applicable Credit
Policy, apply for a Loan to be issued by Bank under the existing Borrower
Account.



(d)
Pursuant to procedures mutually agreed to by the Parties, on behalf of Bank,
Company shall deliver adverse action notices to Applicants who do not meet
Credit Policy criteria or are otherwise denied by Bank.



(e)
Company shall deliver Program privacy notices, Borrower Account Agreements, and
Loan Agreements to Borrowers. Company shall be solely responsible for filing and
maintaining any Borrower-facing security agreements, financing statements, and
other lien recordations, if any, in connection with Loans. Bank will provide
prompt reasonable assistance as to such filings upon the request of Company.



(f)
Company shall hold and maintain, as custodian, and in trust, for Bank, all
documents of Bank pertaining to Borrower Accounts and Loans. Company shall
periodically provide to Bank copies of records required to be maintained under
the Bank Secrecy Act Policy and such other documents regarding Borrower Accounts
and Loans as requested by Bank, at intervals mutually agreed to by the Parties,
but no less frequently than monthly.



(g)
Pursuant to Section 16, as Bank reasonably requires and upon reasonable advance
written notice to Company, Bank will periodically audit Company for compliance
with the terms of this Section 5 and the Agreement as a whole, including
compliance with the standards set forth herein for Loan origination.




3



--------------------------------------------------------------------------------





Confidential



(h)
Bank shall pay to Company the Transaction Fee, in consideration for Company’s
marketing and facilitation activities with respect to Bank’s origination of a
Borrower Account and a Loan. The Transaction Fee for a Loan shall be paid by
Bank to Company on the day that a Loan is funded as provided in Section 6(a)
(and, for a Loan that is a Line of Credit, shall be paid with respect to each
Loan Advance on the date that a Loan Advance is funded). Bank shall transfer by
wire transfer, or initiate a transfer by ACH, to an account designated by
Company by no later than 3:00 PM Mountain Time on each Funding Date the
aggregate Transaction Fee set forth on the Funding Statement.



(i)
During the period during which the Loans or Borrower Accounts (respectively) are
owned by Bank, Company will:



(1)
take all actions reasonably necessary to effect and maintain Bank’s ownership
interest in the Loans and Borrower Accounts; and



(2)
not create or suffer to exist by its actions or inactions where there was a duty
to act (by operation of law or otherwise) any lien, encumbrance or security
interest upon or with respect to any of the Loans or Borrower Accounts. Company
shall immediately notify Bank of the existence of any such lien, encumbrance or
security interest (other than any lien, encumbrance or security interest created
by, at the direction of, or with the consent of Bank) and shall defend the
right, title and interest in, to and under the Loans and Borrower Accounts
against all claims of third parties (other than a claim based on any lien,
encumbrance or security interest created by, at the direction of, or with the
consent of Bank).



(j)
Company shall service the Borrower Accounts and the Loans in accordance with
industry standards customary for loans and notes of the same general type and
character.



(k)
All materials, documents, communications, forms, templates, policies, and
procedures used by Company to service the Borrower Accounts and Loans
(“Servicing Materials”) shall be subject to the advance approval of Bank. The
Servicing Materials may be changed only with the prior written consent of both
Parties; provided, that Bank may change the Servicing Materials upon written
notice provided to Company but without Company’s prior written consent, to the
extent that such change is required by Applicable Laws, or to the extent that
Bank determines such change is necessitated by safety and soundness concerns.
Company shall ensure that all Servicing Materials shall comply with Applicable
Laws and shall be accurate and not misleading in all material respects.



(l)
Company shall perform the obligations described in this Section 5 and deliver
any customer communications to Applicants and Borrowers as necessary to carry on
the Program, all at Company’s own cost and in accordance with Applicable Laws.



6.
Funding Loans.

(a)
Company shall provide a Funding Statement to Bank by e-mail or as otherwise
mutually agreed by the Parties by 1:00 PM Mountain Time on each Funding Date.
Each Funding Statement shall (i) identify those Applicants whose Applications
satisfy the requirements of a Credit Policy and with respect to whom Company
requests that Bank establish Loans (or fund Loan Advances), (ii) provide the
Funding Amount to be disbursed by Bank on


4



--------------------------------------------------------------------------------





Confidential



such Funding Date, including instructions for the disbursement of Loan Proceeds
to or on behalf of each Borrower, and (iii) provide the aggregate Transaction
Fee related to such Loans. The Funding Statement shall be in the form of Exhibit
F.


(b)
Subject to timely receipt of the Funding Statement, including receipt from
Company of instructions for the disbursement of Loan Proceeds to or on behalf of
each Borrower, Bank shall initiate the disbursement of Loan Proceeds to or on
behalf of Borrowers in accordance with the procedures determined by the Parties,
by no later than 5:00 PM Mountain Time on each Funding Date. Bank shall retain
the Loan Origination Fees for Bank’s account.



(c)
To the extent that the aggregate principal balance of Loans held by Bank (or its
Affiliates) would exceed the Program Threshold Amount following the funding of
any Loan or Loan Advance, Bank may elect not to fund such Loan or Loan Advance.
Company may request an increase in the Program Threshold Amount at any time by
providing written notice to Bank, specifying the increased Program Threshold
Amount requested and accompanied by information supporting Company’s conclusion
that the proposed increased Program Threshold Amount is reasonably necessary to
support the expected growth in Program volume. Bank shall approve or reject any
such request within ten (10) Business Days, and shall use reasonable best
efforts to provide its approval or rejection more quickly.



(d)
The obligations of Bank to disburse Loan Proceeds, as provided in Section 6(b),
and to pay the Transaction Fee, as provided in Section 5(h), are subject to the
satisfaction of the following conditions precedent immediately prior to each
disbursement of Loan Proceeds by Bank:



(1)
the representations and warranties of Company set forth in the Program Documents
shall be true and correct in all material respects at the time of or prior to
each disbursement of Loan Proceeds by Bank as though made as of the time Bank
disburses such Loan Proceeds; and



(2)
the obligations of Company set forth in the Program Documents to be performed
prior to each disbursement of Loan Proceeds by Bank shall have been performed
prior to each such disbursement.



7.
Representations and Warranties.

(a)
Bank hereby represents and warrants, as of the Effective Date, or covenants, as
applicable, to Company that:



(1)
Bank is an FDIC-insured Utah-chartered industrial bank, duly organized, validly
existing under the laws of the State of Utah and has full corporate power and
authority to execute, deliver, and perform its obligations under this Agreement;
the execution, delivery and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
charter or bylaws of Bank and will not result in a material breach of or
constitute a default under, or require any consent under, any indenture, loan or
agreement to which Bank is a party;


5



--------------------------------------------------------------------------------





Confidential



(2)
All approvals, authorizations, licenses, registrations, consents, and other
actions by, notices to, and filings with, any Person that may be required in
connection with the execution, delivery, and performance of this Agreement by
Bank, have been obtained;

(3)
This Agreement constitutes a legal, valid, and binding obligation of Bank,
enforceable against Bank in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect, including the rights and obligations of receivers
and conservators under 12 U.S.C. §§ 1821 (d) and (e), which may affect the
enforcement of creditors’ rights in general, and (ii) as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity);

(4)
There are no proceedings or investigations pending or, to the best knowledge of
Bank, threatened against Bank (i) asserting the invalidity of this Agreement,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by Bank pursuant to this Agreement, (iii) seeking any determination or ruling
that, in the reasonable judgment of Bank, would materially and adversely affect
the performance by Bank of its obligations under this Agreement, (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of this Agreement or (v) would have a materially
adverse financial effect on Bank or its operations if resolved adversely to it;
provided, however, that Bank makes no representation or warranty regarding the
examination of Bank by the FDIC or the Utah Department of Financial
Institutions, or any actions resulting from such examination;

(5)
Bank is not Insolvent;

(6)
The execution, delivery and performance of this Agreement by Bank comply with
Utah and federal banking laws specifically applicable to Bank’s operations;
provided that, except as expressly set forth herein, Bank makes no
representation or warranty regarding compliance with Utah or federal banking
laws relating to consumer or other borrower protection, consumer or business
lending, usury, loan collection, anti-money laundering, data security or
privacy;

(7)
To the extent that Bank receives non-public personally identifiable information
from the Company or the Borrower, Bank will comply with all Applicable Laws
related to the protection and retention of such information; and

(8)
The Proprietary Materials Bank licenses to Company pursuant to Section 12, and
their use as contemplated by this Agreement, do not violate or infringe upon, or
constitute an infringement or misappropriation of, any U.S. patent, copyright or
U.S. trademark, service mark, trade name or trade secret of any person or entity
and Bank has the right to grant the licenses set forth in Section 12 below.

(b)
Company hereby represents and warrants, as of the Effective Date, or covenants,
as applicable, to Bank that:


6



--------------------------------------------------------------------------------





Confidential



(1)
Company is a corporation, duly organized and validly existing in good standing
under the laws of the State of Delaware, and has full power and authority to
execute, deliver, and perform its obligations under this Agreement; the
execution, delivery, and performance of this Agreement have been duly
authorized, and are not in conflict with and do not violate the terms of the
articles or bylaws of Company and will not result in a material breach of or
constitute a default under or require any consent under any indenture, loan, or
agreement to which Company is a party;

(2)
All approvals, authorizations, consents, and other actions by, notices to, and
filings with any Person required to be obtained for the execution, delivery, and
performance of this Agreement by Company, have been obtained;

(3)
This Agreement constitutes a legal, valid, and binding obligation of Company,
enforceable against Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect,
which may affect the enforcement of creditors’ rights in general, and (ii) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity);

(4)
There are no proceedings or investigations pending or, to the best knowledge of
Company, threatened against Company (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by Company pursuant to this Agreement, (iii) seeking any
determination or ruling that, in the reasonable judgment of Company, would
materially and adversely affect the performance by Company of its obligations
under this Agreement, (iv) seeking any determination or ruling that would
materially and adversely affect the validity or enforceability of this
Agreement, or (v) that would have a materially adverse financial effect on
Company or its operations if resolved adversely to it;

(5)
Company is not Insolvent;

(6)
The execution, delivery and performance of this Agreement by Company, the
Finance Materials and the promotional and marketing materials and strategies
shall all comply with Applicable Laws;

(7)
The Proprietary Materials Company licenses to Bank pursuant to Section 12, and
their use as contemplated by this Agreement, do not violate or infringe upon, or
constitute an infringement or misappropriation of, any U.S. patent, copyright or
U.S. trademark, service mark, trade name or trade secret of any person or entity
and Company has the right to grant the license set forth in Section 12 below;
and

(8)
Company shall comply with Title V of the Gramm-Leach-Bliley Act and the
implementing regulations of the FDIC, including but not limited to applicable
limits on the use, disclosure, storage, safeguarding and destruction of
Applicant information, and shall maintain data security and disaster recovery
protections that at the least are consistent with industry standards for the
consumer lending industry.


7



--------------------------------------------------------------------------------





Confidential



(c)
Company hereby represents and warrants to Bank as of each Funding Date that:



(1)
For each Loan and each disbursement of Loan Proceeds: (i) to the best of
Company’s knowledge, all information in the related Application is true and
correct; (ii) assuming the mental capacity of the borrower (and Company has no
knowledge that the borrower lacks mental capacity), the Loan is fully
enforceable and all required disclosures to Borrowers have been delivered in
compliance with Applicable Laws, and is not subject to any defense,
counterclaim, recoupment or right of setoff or rescission; (iii) the Loan
Agreement and all other Loan documents are genuine and, contain complete and
accurate information as provided to Company (and Company has no knowledge of
inaccuracy of such information), conform to the requirements of the Program,
were prepared in conformity with the Program Compliance Manual, and represent
the entire agreement between Bank and the Borrower; (iv) the Applicant has
agreed to the Borrower Agreement, is of a sufficient age, and to the knowledge
of Company has legal capacity, to enter into, execute and deliver the Loan
Agreement and the Borrower Agreement; (v) the terms, covenants and conditions of
the Loan and the Borrower Account have not been waived, altered, impaired,
modified or amended in any respect; (vi) all necessary approvals required to be
obtained by Company have been obtained; (vii) principal payments of, and
interest payments on, the Loan are payable to Bank and its successors and
assigns in legal tender of the United States, and will not be made by the
Company or any of its affiliates; (viii) the Loan does not contain any provision
pursuant to which monthly payments are paid by any source other than the
Borrower or that may constitute a “buydown” provision, and the Loan is not a
graduated payment consumer loan, and does not have a shared appreciation or
contingent interest feature; (ix) the Loan is denominated in dollars, and the
billing address of the related Borrower and the bank account used for payments
via ACH transfers on the Loan are each located in the United States; (x) Company
has fulfilled all of its obligations with respect to the origination of the
Loan; (xi) Company has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the applicable Borrower,
directly or indirectly, for the payment of any amount required by the Loan; and
(xii) any automated data processing systems used by or on behalf of Company in
connection with Loan origination comply with Applicable Laws; and (xiii) nothing
exists as to the Company or its business that would prohibit the sale of the
Loans or Receivables by Bank;

(2)
Each Borrower listed on a Funding Statement is eligible for a Loan (and a Loan
Advance, as applicable) under the applicable Credit Policy, as in effect from
time to time; each Borrower has submitted and completed an electronically
executed Application;

(3)
The origination of the Loan will, assuming performance by Bank of its
obligations under this Agreement, comply with all Applicable Laws;

(4)
Company has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the Loans nor authorized the filing of, and is not
aware of, any financing statements against the Company that include a
description of collateral covering any portion of the Loans (except for Loans
that


8



--------------------------------------------------------------------------------





Confidential



have been sold by Bank under the Program Documents and any UCC filed pursuant
thereto); the Loan Agreement or other record that constitutes or evidences a
Loan does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person (except for Loans that have been
sold by Bank under the Program Documents) or as directed by the Bank;
(5)
The Loan constitutes a “payment intangible” within the meaning of Article 9 of
the Uniform Commercial Code;

(6)
Company has not entered into any agreement with the Borrower except in a form
agreed to by Bank, and no agreement between Company and Borrower prohibits,
restricts or conditions the assignment of a Loan;

(7)
All information provided by Company to Bank in connection with a Loan or
Borrower Account is true and correct (other than information provided by a
Borrower or a credit reporting agency to Company, which is true and correct to
the best of Company’s knowledge);

(8)
Each Loan is readily identifiable by the loan identification number ascribed
thereto and no other outstanding Loan has the same loan identification number;
and

(9)
The information on each Funding Statement is true and correct in all respects.

(d)
The representations and warranties of Bank and Company contained in this Section
7, except those representations and warranties contained in subsections 7(a)(4)
and 7(b)(4), are made continuously throughout the term of this Agreement. In the
event that any investigation or proceeding of the nature described in
subsections 7(a)(4) and 7(b)(4) is instituted or threatened against either
Party, such Party shall promptly notify the other Party of the pending or
threatened investigation or proceeding (unless prohibited from doing so by
Applicable Laws or the direction of a Regulatory Authority).



8.
Other Relationships with Borrowers.

(a)
Separate from the obligation to market Loans offered by Bank, and subject to the
Program privacy policy and Applicable Laws, Company shall have the right, at its
own expense, to solicit Applicants and/or Borrowers with offerings of any goods
and services from Company and parties other than Bank, provided, however, that
in the event that Company uses Bank’s name and/or Proprietary Materials in
connection with such offerings, Company shall obtain Bank’s prior approval for
such use.



(b)
Except as necessary to carry out its rights and responsibilities under the
Program Documents, Bank shall not use Applicant and/or Borrower information and
shall not provide or disclose any Applicant and/or Borrower information to any
Person, except to the extent required to do so under Applicable Laws or legal
process.



(c)
Notwithstanding subsection 8(b), (i) Bank may make solicitations for goods and
services to the public, which may include one or more Applicants or Borrowers;
provided that Bank does not (A) target such solicitations to specific Applicants
and/or Borrowers, or


9



--------------------------------------------------------------------------------





Confidential



(B) refer to or otherwise use the name of Company; and (ii) Bank shall not be
obligated to redact the names of Applicants and/or Borrowers from marketing
lists acquired from third parties (e.g., subscription lists) that Bank uses for
solicitations.


(d)
The terms of this Section 8 shall survive the expiration or earlier termination
of this Agreement.



9.
Indemnification.

(a)
Company agrees to defend, indemnify, and hold harmless Bank and its Affiliates,
and the officers, directors, employees, representatives, shareholders, agents
and attorneys of such entities (the “Indemnified Parties”) from and against any
and all claims, actions, liability, judgments, damages, costs and expenses,
including reasonable attorneys’ fees (“Losses”) to the extent arising from
Bank’s participation in the Program and the Prior Programs as contemplated by
the Program Documents and the Prior Program Documents (including Losses arising
from a violation of Applicable Laws or a breach by Company or its agents or
representatives of any of Company’s representations, warranties, obligations or
undertakings under the Program Documents and the Prior Program Documents).
Notwithstanding the foregoing, Company shall not be obligated to indemnify any
Indemnified Parties to the extent of: (i) Losses that arise from the gross
negligence or willful misconduct of Bank, or its officers, directors, employees
or agents (other than Company and its agents), or (ii) Excluded Servicing
Losses.

 
(b)
To the extent permitted by Applicable Laws, any Indemnified Party seeking
indemnification hereunder shall promptly notify Company, in writing, of any
notice of the assertion by any third party of any claim or of the commencement
by any third party of any legal or regulatory proceeding, arbitration or action,
or if the Indemnified Party determines the existence of any such claim or the
commencement by any third party of any such legal or regulatory proceeding,
arbitration or action, whether or not the same shall have been asserted or
initiated, in any case with respect to which Company is or may be obligated to
provide indemnification (an “Indemnifiable Claim”), specifying in reasonable
detail the nature of the claim and, if known, the amount or an estimate of the
amount of the Loss; provided, that failure to promptly give such notice shall
only limit the liability of Company to the extent of the actual prejudice, if
any, suffered by Company as a result of such failure. The Indemnified Party
shall provide to Company as promptly as practicable thereafter information and
documentation reasonably requested by Company to defend against the
Indemnifiable Claim.



(c)
Company shall have ten (10) days after receipt of any notification of an
Indemnifiable Claim (a “Claim Notice”) to notify the Indemnified Party in
writing of Company’s election to assume the defense of the Indemnifiable Claim
and, through counsel of the Company’s own choosing, and at its own expense, to
commence the settlement or defense thereof, and the Indemnified Party shall
cooperate with Company in connection therewith if such cooperation is so
requested and the request is reasonable; provided that Company shall hold the
Indemnified Party harmless from all its reasonable out-of-pocket expenses,
including reasonable attorneys’ fees, incurred in connection with the
Indemnified Party’s cooperation; provided, further, that if the Indemnifiable
Claim relates to a matter before a Regulatory Authority, the Indemnified Party
may elect, upon written notice to Company (the “Assumption Notice”), to assume
the defense of the


10



--------------------------------------------------------------------------------





Confidential



Indemnifiable Claim at the cost of and with the cooperation of Company. If the
Company assumes responsibility for the settlement or defense of any such claim,
(i) Company shall permit the Indemnified Party to participate at the Indemnified
Party’s expense (for which no claim of Losses shall be made) in such settlement
or defense through counsel chosen by the Indemnified Party; provided that, in
the event that both Company and the Indemnified Party are defendants in the
proceeding and the Indemnified Party has reasonably determined and notified
Company that representation of both parties by the same counsel would be
inappropriate due to the actual or potential differing interests between them,
then the reasonable fees and expenses of one such counsel for all Indemnified
Parties in the aggregate shall be borne by Company; and (ii) Company shall not
settle any Indemnifiable Claim without the Indemnified Party’s consent.


(d)
If the Company does not notify the Indemnified Party in writing within ten (10)
days after receipt of the Claim Notice that it elects to undertake the defense
of the Indemnifiable Claim described therein, or if Company fails to contest
vigorously any such Indemnifiable Claim, or if the Indemnified Party elects to
control the defense of an Indemnifiable Claim before a Regulatory Authority as
permitted by Section 9(c), then, in each case, the Indemnified Party shall have
the right, upon reasonable written notice to the Company, to contest, settle or
compromise the Indemnifiable Claim in the exercise of its reasonable discretion;
provided that the Indemnified Party shall notify Company in writing prior
thereto of any compromise or settlement of any such Indemnifiable Claim. No
action taken by the Indemnified Party pursuant to this paragraph (d) shall
deprive the Indemnified Party of its rights to indemnification pursuant to this
Section 9.



(e)
All amounts due under this Section 9 shall be payable not later than ten (10)
days after receipt of the written demand therefor.



(f)
The terms of this Section 9 shall survive the expiration or earlier termination
of this Agreement.



10.
Term and Termination.

(a)
This Agreement shall have an initial term beginning on the Effective Date and
ending on January 31, 2020 (the “Initial Term”) and shall renew automatically
for two (2) successive terms of one (1) year each (each a “Renewal Term,”
collectively, the Initial Term and Renewal Term(s) shall be referred to as the
“Term”), unless either Party provides notice of non-renewal to the other Party
at least one hundred eighty (180) days prior to the end of the Initial Term or
any Renewal Term or this Agreement is earlier terminated in accordance with the
provisions hereof.



(b)
This Agreement shall terminate immediately upon the expiration or earlier
termination of either the Loan Sale Agreement or the Servicing Agreement.



(c)
Bank shall have the right to terminate this Agreement immediately upon written
notice to Company if:



(1)
based upon the opinion of counsel, Bank’s continued participation in the Program
would be in violation of Applicable Law or has been prohibited pursuant to an


11



--------------------------------------------------------------------------------





Confidential



order or other action, including any letter or directive of any kind, by a
Regulatory Authority;
(2)
a Regulatory Authority with jurisdiction over Bank has provided, formally or
informally, concerns about the Program and Bank determines, in its sole
discretion, and based upon the opinion of counsel, that its rights and remedies
under this Agreement are not sufficient to protect Bank fully against the
potential consequences of such concerns;

(3)
a fine or penalty has been assessed against Bank by a Regulatory Authority in
connection with the Program, including as a result of a consent order or
stipulated judgment;

(4)
Company defaults on its obligation to make a payment to Bank as provided in
Schedule 2 of the Loan Sale Agreement or Section 3.2(d) of the Servicing
Agreement and fails to cure such default within one (1) Business Day of
receiving notice of such default from Bank; (ii) if Company defaults on its
obligation to make a payment to Bank as provided in Schedule 2 of the Loan Sale
Agreement or Section 3.2(d) of the Servicing Agreement more than once in any
three (3) month period; or (iii) if Company fails to maintain the Required
Balance in the Collateral Account as required by Schedule 31 of the Loan Sale
Agreement; or

(5)
there is a Change of Control of Company and the Bank exercises its termination
right pursuant to this clause (5) not later than forty-five (45) days following
receipt of the Company’s notice of such Change of Control of Company.

(d)
A Party shall have a right to terminate this Agreement immediately upon written
notice to the other Party in any of the following circumstances:



(1)
any representation or warranty made by the other Party in this Agreement shall
be incorrect in any material respect and shall not have been corrected within
thirty (30) Business Days after written notice thereof has been given to such
other Party;

(2)
the other Party shall default in the performance of any obligation or
undertaking under this Agreement and such default shall continue for thirty (30)
Business Days after written notice thereof has been given to such other Party;

(3)
the other Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization, or other relief with respect to itself or its debts
under any bankruptcy, insolvency, receivership, conservatorship or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, conservator, custodian, or other similar official of it or
any substantial part of its property, or shall consent to any such relief or to
the appointment of a trustee, receiver, liquidator, conservator, custodian, or
other similar official or to any involuntary case or other similar proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing;


12



--------------------------------------------------------------------------------





Confidential



(4)
an involuntary case or other proceeding, whether pursuant to banking regulations
or otherwise, shall be commenced against the other Party seeking liquidation,
reorganization, or other relief with respect to it or its debts under any
bankruptcy, insolvency, receivership, conservatorship or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, conservator, custodian, or other similar official of it or any
substantial part of its property; or an order for relief shall be entered
against the other Party under the federal bankruptcy laws as now or hereafter in
effect; or

(5)
there is a materially adverse change in the financial condition of the other
Party on a consolidated basis.

(e)
Upon termination of the Agreement by Company pursuant to Section 10(d), at the
written request of Company, Bank shall continue to operate the Program for up to
one hundred and eighty (180) days following receipt of Company’s written notice
of termination, so long as both Parties continue to perform their respective
obligations under the Program during the period contemplated in this Section
10(e). At the conclusion of such period, Bank may offer to Company and Company
shall purchase all such offered Loans established by Bank through such date that
have not already been purchased by Company.



(f)
Except as provided in Section 10(e), Bank shall not be obligated to approve
Applications, establish new Borrower Accounts or Loans, or fund new Loan
Advances, after termination of this Agreement.



(g)
Except as set forth in Section 10(f), the termination of this Agreement either
in part or in whole shall not discharge any Party from any obligation incurred
prior to such termination.



(h)
Except as provided in Section 10(e), upon termination of this Agreement, Bank
may offer to Company and Company shall purchase all such offered Loans
established by Bank prior to and on the date of termination that have not
already been purchased by Company.

  
(i)
Bank’s obligation to operate the Program and establish Loans subsequent to a
notice of termination or termination of this Agreement shall in all cases be
subject to Applicable Law and/or regulatory requirements.



(j)
Company’s failure to obtain the approval of Bank as required by Sections 2, 4 or
30, and Company’s failure to provide any notice required by Section 32, shall
each constitute a material breach of this Agreement. In addition to any other
remedies permitted by Applicable Law or this Agreement and without limiting
Bank’s rights under Section 9, Bank may also invoice Company for, and Company
agrees to pay, liquidated damages in the amount of (i) [***], or (ii) [***] for
each subsequent failure of Company to obtain approval or provide notice. The
Parties agree that it would be difficult to determine the precise damages to
Bank in the event of such a breach by Company, and the Parties have therefore
agreed on the foregoing liquidated damages as a reasonable approximation of the
damages to Bank in the event of such a breach.




13



--------------------------------------------------------------------------------





Confidential



(k)
Bank may terminate this Agreement immediately upon written notice to Company if
Bank incurs any Loss that would have been subject to indemnification under
Section 9(a) but for the application of Applicable Laws that limit or restrict
Bank’s ability to seek such indemnification.



(l)
In addition to any other rights or remedies available to the Bank under this
Agreement or by law, Bank shall have the right to suspend performance of its
obligations under this Agreement, including, but not limited to, Bank’s payments
of the Transaction Fee and Funding Amounts (as required under Sections 5 and 6
of this Agreement) during the period commencing with the occurrence of any
monetary default by Company, including but not limited to the failure to
purchase any Loans or Receivables under the Loan Sale Agreement, and ending when
such condition has been cured. Notwithstanding such suspension right, Bank may
terminate this Agreement as provided in Section 10(c).



(m)
Upon the effectiveness of the expiration or termination of this Agreement,
Company may purchase, and Bank shall sell to Company, all Borrower Accounts for
consideration of [***]. Company shall provide its election to so purchase the
Borrower Accounts not later than ten (10) days prior to the effectiveness of the
expiration or termination of this Agreement and, if Company does not so elect,
Bank shall close all Borrower Accounts and Company shall provide any
communication of such closure to Borrowers as may be required or desirable under
Applicable Laws.



(n)
The terms of this Section 10 shall survive the expiration or earlier termination
of this Agreement.



11.
Confidentiality.

(a)
Each Party agrees that Confidential Information of the other Party shall be used
by such Party solely in the performance of its obligations and exercise of its
rights pursuant to the Program Documents. Except as required by Applicable Laws
or legal process, neither Party (the “Restricted Party”) shall disclose
Confidential Information of the other Party to third parties; provided, however,
that the Restricted Party may disclose Confidential Information of the other
Party (i) to the Restricted Party’s Affiliates, agents, representatives or
subcontractors for the sole purpose of fulfilling the Restricted Party’s
obligations under this Agreement (as long as the Restricted Party exercises
reasonable efforts to prohibit any further disclosure by its Affiliates, agents,
representatives or subcontractors), provided that in all events, the Restricted
Party shall be responsible for any breach of the confidentiality obligations
hereunder by any of its Affiliates, agents, representatives or subcontractors,
(ii) to the Restricted Party’s auditors, accountants and other professional
advisors (provided such receiving party is subject to confidentiality
obligations at least as stringent as those set forth herein and the Restricted
Party shall be responsible for any breach of confidentiality obligations by such
receiving party), or to a Regulatory Authority or (iii) to any other third party
as mutually agreed by the Parties.



(b)
A Party’s Confidential Information shall not include information that:



(1)
is generally available to the public;


14



--------------------------------------------------------------------------------





Confidential



(2)
has become publicly known, without fault on the part of the Party who now seeks
to disclose such information (the “Disclosing Party”), subsequent to the
Disclosing Party acquiring the information;

(3)
was otherwise known by, or available to, the Disclosing Party prior to entering
into this Agreement; or

(4)
becomes available to the Disclosing Party on a non-confidential basis from a
Person, other than a Party to this Agreement, who is not known by the Disclosing
Party after reasonable inquiry to be bound by a confidentiality agreement with
the non-Disclosing Party or otherwise prohibited from transmitting the
information to the Disclosing Party.

(c)
Upon written request or upon the termination of this Agreement, each Party
shall, within thirty (30) days, return to the other Party all Confidential
Information of the other Party in its possession that is in written form,
including by way of example, but not limited to, reports, plans, and manuals;
provided, however, that either Party may maintain in its possession all such
Confidential Information of the other Party required to be maintained under
Applicable Laws relating to the retention of records for the period of time
required thereunder.



(d)
In the event that a Restricted Party is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) to disclose any Confidential
Information of the other Party, the Restricted Party will provide the other
Party with prompt notice of such request(s) so that the other Party may seek an
appropriate protective order or other appropriate remedy and/or waive the
Restricted Party’s compliance with the provisions of this Agreement. In the
event that the other Party does not seek such a protective order or other
remedy, or such protective order or other remedy is not obtained, or the other
Party grants a waiver hereunder, the Restricted Party may furnish that portion
(and only that portion) of the Confidential Information of the other Party which
the Restricted Party is legally compelled to disclose and will exercise such
efforts to obtain reasonable assurance that confidential treatment will be
accorded any Confidential Information of the other Party so furnished as the
Restricted Party would exercise in assuring the confidentiality of any of its
own Confidential Information.



(e)
The terms of this Section 11 shall survive the expiration or earlier termination
of this Agreement.



12.
Proprietary Material. Each Party (“Licensing Party”) hereby provides the other
Party (“Licensee”) with a non-exclusive right and license to use and reproduce
the Licensing Party’s name, logo, registered trademarks and service marks
(“Proprietary Material”) on the Applications, Borrower Account Agreements, Loan
Agreements, marketing materials, servicing materials and otherwise in connection
with the fulfillment of Licensee’s obligations under the Program Documents;
provided, however, that (i) the Licensee shall at all times comply with written
instructions provided by the Licensing Party regarding the use of the Licensing
Party’s Proprietary Material, and (ii) Licensee acknowledges that, except as
specifically provided in this Agreement, it will acquire no interest in the
Licensing Party’s Proprietary Material. Upon termination of this Agreement,
Licensee will cease using Licensing Party’s Proprietary Material.


15



--------------------------------------------------------------------------------





Confidential



13.
Relationship of Parties. The Parties agree that in performing their
responsibilities pursuant to this Agreement, they are in the position of
independent contractors. This Agreement is not intended to create, nor does it
create and shall not be construed to create, a relationship of partner or joint
venturer or any association for profit between Bank and Company.

14.
Expenses.

(a)
Except as set forth herein, each Party shall bear the costs and expenses of
performing its obligations under this Agreement.



(b)
Company shall reimburse Bank for all reasonable third party fees incurred by
Bank in connection with the performance of this Agreement.



(c)
Company shall pay all costs of obtaining credit reports and delivering adverse
action notices.



(d)
Each Party shall be responsible for payment of any federal, state, or local
taxes or assessments associated with the performance of its obligations under
this Agreement and for compliance with all filing, registration and other
requirements with regard thereto.



(e)
Company shall be responsible for (i) all of Bank’s reasonable out-of-pocket
legal fees directly related to the Program, including Bank’s attorneys’ fees and
expenses in connection with the preparation, negotiation, execution, and
delivery of the Program Documents; any amendment, modification, administration,
collection and enforcement of the Program Documents; any modification of the
Finance Materials or other documents or disclosures related to the Program; or
any dispute or litigation arising out of or related to the Program; and (ii) all
of Bank’s reasonable out-of-pocket costs and expenses for any other third-party
professional services related to the Program, including the services of any
third-party compliance specialists in connection with Bank’s preparation of
policies and procedures and Bank’s review of the Program. To the extent that
such fees are expected to exceed [***] in a calendar quarter, Bank will provide
email notification to the extent reasonably practicable. Company shall also pay
for an annual compliance audit of the Program, and such other audits as may be
requested by Bank from time to time in its reasonable discretion, in each case
to be conducted by a third-party audit firm that is selected by and reports to
Bank. Bank shall invoice Company for such fees. Company shall pay such invoice
within thirty (30) days of receipt of such invoice.



(f)
All fees payable pursuant to this Section 14 may be paid by wire, ACH, or check,
as determined by the Company, but shall be paid pursuant to the terms of the
Bank’s invoice. Bank may assess a service charge of 1.5% per month on any
amounts due under this Agreement that are thirty (30) days past due.



15.
Examination. Each Party agrees to submit to any examination that may be required
by a Regulatory Authority having jurisdiction over the other Party, during
regular business hours and upon reasonable prior notice, and to otherwise
provide reasonable cooperation to the other Party in responding to such
Regulatory Authority’s inquiries and requests relating to the Program.

16.
Inspection; Reports. Each Party, upon reasonable prior notice from the other
Party, agrees to submit to an inspection of its books, records, accounts, and
facilities relevant to the Program,


16



--------------------------------------------------------------------------------





Confidential



from time to time, during regular business hours subject, in the case of Bank,
to the duty of confidentiality it owes to its customers and banking secrecy and
confidentiality requirements otherwise applicable under Applicable Laws. All
expenses of inspection shall be borne by the Party conducting the inspection.
Notwithstanding the obligation of each Party to bear its own expenses of
inspection, Company shall reimburse Bank for reasonable out of pocket expenses
incurred by Bank in the performance of periodic on site reviews of Company’s
financial condition, operations and internal controls. Company shall store all
documentation and electronic data related to its performance under this
Agreement and shall make such documentation and data available during any
inspection by Bank or its designee. With such frequency and in such manner as
mutually agreed by the Parties, Company shall report to Bank regarding the
performance of its obligations.
17.
Governing Law; Waiver of Jury Trial. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Utah, without giving
effect to the rules, policies, or principles thereof with respect to conflicts
of laws. THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER. The terms of this
Section 17 shall survive the expiration or earlier termination of this
Agreement.

18.
Severability. Any provision of this Agreement which is deemed invalid, illegal
or unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining portions hereof in such jurisdiction
or rendering such provision or any other provision of this Agreement invalid,
illegal, or unenforceable in any other jurisdiction.

19.
Assignment. This Agreement and the rights and obligations created under it shall
be binding upon and inure solely to the benefit of the Parties and their
respective successors, and permitted assigns. Neither Party shall be entitled to
assign or transfer any interest under this Agreement without the prior written
consent of the other Party. No assignment under this section shall relieve a
Party of its obligations under this Agreement. Company may use subcontractors in
the performance of its obligations under this Agreement, subject to Bank’s prior
written approval of each such subcontractor; Bank may request the right to
review and approve the contract between Company and any subcontractor. A list of
approved subcontractors is attached in the form of Exhibit G hereto. Company
agrees to be fully responsible for the acts and omissions of all subcontractors,
including the subcontractors’ compliance with the terms of this Agreement and
all Applicable Laws. Upon request by Bank, Company shall (a) cause a
subcontractor to submit to an audit or examination by Bank or a Regulatory
Authority having jurisdiction over Bank, and (b) terminate or suspend a
subcontractor.

20.
Third Party Beneficiaries. Nothing contained herein shall be construed as
creating a third-party beneficiary relationship between either Party and any
other Person.

21.
Notices. All notices and other communications that are required or may be given
in connection with this Agreement shall be in writing and shall be deemed
received (a) on the day delivered, if delivered by hand; (b) on the day
transmitted, if transmitted by facsimile or e-mail with receipt confirmed; or
(c) three (3) business days after the date of mailing to the other Party, if
mailed first-class postage prepaid, at the following address, or such other
address as either Party shall specify in a notice to the other:


17



--------------------------------------------------------------------------------





Confidential



 
To Bank:
 
WebBank
 
 
 
Attn: Senior Vice President – Strategic Partners
 
 
 
215 S. State Street, Suite 1000
 
 
 
Salt Lake City, UT 84111
 
 
 
Tel. (801) 456-8398
 
 
 
Fax: (801) 456-8398
 
 
 
Email: strategicpartnerships@webbank.com
 
 
 
 
 
With a copy to:
 
WebBank
 
 
 
Attn: Chief Compliance Officer
 
 
 
215 S. State Street, Suite 1000
 
 
 
Salt Lake City, UT 84111
 
 
 
Tel. (801) 456-8397
 
 
 
Fax: (801) 456-8397
 
 
 
Email: complianceofficer@webbank.com
 
 
 
 
 
To Company:
 
LendingClub Corporation
 
 
 
71 Stevenson, Suite 300
 
 
 
San Francisco, CA 94105
 
 
 
Attn: Renaud Laplanche, Chief Executive Officer
 
 
 
E-mail Address: rlaplanche@lendingclub.com
 
 
 
Telephone: (415) 632-5667
 
 
 
Facsimile: (415) 632-5608
 
 
 
 
 
With a copy to:
 
LendingClub Corporation
 
 
 
71 Stevenson, Suite 300
 
 
 
San Francisco, CA 94105
 
 
 
Attn: General Counsel
 
 
 
E-mail Address: jaltieri@lendingclub.com
 
 
 
Telephone: (415) 632-5666
 
 
 
Facsimile: (415) 632-5608



22.
Amendment and Waiver. This Agreement may be amended only by a written instrument
signed by each of the Parties. The failure of a Party to require the performance
of any term of this Agreement or the waiver by a Party of any default under this
Agreement shall not prevent a subsequent enforcement of such term and shall not
be deemed a waiver of any subsequent breach. All waivers must be in writing and
signed by the Party against whom the waiver is to be enforced.

23.
Entire Agreement. The Program Documents, including exhibits, constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and supersede any prior or contemporaneous negotiations or oral or written
agreements with regard to the same subject matter.


18



--------------------------------------------------------------------------------





Confidential



24.
Counterparts. This Agreement may be executed and delivered by the Parties in any
number of counterparts, and by different parties on separate counterparts, each
of which counterpart shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

25.
Interpretation. The Parties acknowledge that each Party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
thereto, and the same shall be construed neither for nor against either Party,
but shall be given a reasonable interpretation in accordance with the plain
meaning of its terms and the intent of the Parties.

26.
Agreement Subject to Applicable Laws. If (a) either Party has been advised by
legal counsel of a change in Applicable Laws or any judicial decision of a court
having jurisdiction over such Party or any interpretation of a Regulatory
Authority that, in the view of such legal counsel, would have a materially
adverse effect on the rights or obligations of such Party under this Agreement
or the financial condition of such Party, (b) either Party receives a request of
any Regulatory Authority having jurisdiction over such Party, including any
letter or directive of any kind from any such Regulatory Authority, that
prohibits or restricts such Party from carrying out its obligations under this
Agreement, or (c) either Party has been advised by legal counsel that there is a
material risk that such Party’s or the other Party’s continued performance under
this Agreement would violate Applicable Laws, then the Parties shall meet and
consider in good faith any modifications, changes or additions to the Program or
the Program Documents that may be necessary to eliminate such result.
Notwithstanding any other provision of the Program Documents, including Section
10 hereof, if the Parties are unable to reach agreement regarding such
modifications, changes or additions to the Program or the Program Documents
within ten (10) Business Days after the Parties initially meet, either Party may
terminate this Agreement upon five (5) Business Days’ prior written notice to
the other Party. A Party may suspend performance of its obligations under this
Agreement, or require the other Party to suspend its performance of its
obligations under this Agreement, upon providing the other Party advance written
notice, if any event described in subsections 26(a), (b) or (c) above occurs.

27.
Force Majeure. If any Party is unable to carry out the whole or any part of its
obligations under this Agreement by reason of a Force Majeure Event, then the
performance of the obligations under this Agreement of such Party as they are
affected by such cause shall be excused during the continuance of the inability
so caused, except that should such inability not be remedied within thirty (30)
days after the date of such cause, the Party not so affected may at any time
after the expiration of such thirty (30) day period, during the continuance of
such inability, terminate this Agreement on giving written notice to the other
Party and without payment of a termination fee or other penalty. To the extent
that the Party not affected by a Force Majeure Event is unable to carry out the
whole or any part of its obligations under this Agreement because a prerequisite
obligation of the Party so affected has not been performed, the Party not
affected by a Force Majeure Event also is excused from such performance during
such period. A “Force Majeure Event” as used in this Agreement shall mean an
unanticipated event that is not reasonably within the control of the affected
Party or its subcontractors (including, but not limited to, acts of God, acts of
governmental authorities, strikes, war, riot and any other causes of such
nature), and which by exercise of reasonable due diligence, such affected Party
or its subcontractors could not reasonably have been expected to avoid, overcome
or obtain, or cause to be obtained, a commercially reasonable substitute
therefore. No Party shall be relieved of its obligations


19



--------------------------------------------------------------------------------





Confidential



hereunder if its failure of performance is due to removable or remediable causes
which such Party fails to remove or remedy using commercially reasonable efforts
within a reasonable time period. Either Party rendered unable to fulfill any of
its obligations under this Agreement by reason of a Force Majeure Event shall
give prompt notice of such fact to the other Party, followed by written
confirmation of notice, and shall exercise due diligence to remove such
inability with all reasonable dispatch.
28.
Jurisdiction; Venue. The Parties consent to the personal jurisdiction and venue
of the federal and state courts in Salt Lake City, Utah for any court action or
proceeding. The terms of this Section 28 shall survive the expiration or earlier
termination of this Agreement.

29.
Insurance. Company agrees to maintain insurance coverage on the terms and
conditions specified in Exhibit H at all times during the term of this Agreement
and to notify Bank promptly of any cancellation or lapse of any such insurance
coverage.

30.
Compliance with Applicable Laws; Program Compliance Manual. Company shall comply
with Applicable Laws, the Bank Secrecy Act Policy and the Program Compliance
Manual in its performance of this Agreement, including Loan solicitation,
Application processing, Borrower Account and Loan servicing, and preparation of
Borrower Account Agreements, Loan Agreements and other Loan documents. The
Program Compliance Manual shall not be changed without the prior written consent
of both Parties, which consent shall not be unreasonably withheld or delayed;
provided, however, that Bank may change the Program Compliance Manual upon
written notice provided to Company but without Company’s prior written consent,
to the extent that such change is required by Applicable Laws, or to the extent
that Bank determines such change is necessitated by safety and soundness
concerns. A copy of the Program Compliance Manual is attached hereto as Exhibit
I. Without limiting the foregoing, Company shall:

(a)
apply to all Applicants customer identification procedures that comply with
Section 326 of the USA PATRIOT Act of 2001 (“Patriot Act”) and the implementing
regulations applicable to Bank (31 C.F.R. § 1020.220);



(b)
retain for five (5) years after the later of when a Borrower Account or Loan is
closed or sold by Bank, and deliver to Bank upon request: (i) the Applicant’s
name, address, social security number or taxpayer identification number, and
date of birth (if applicable) obtained pursuant to such customer identification
procedures; (ii) a description of the methods and the results of any measures
undertaken to verify the identity of the Applicant; and (iii) a description of
the resolution of any substantive discrepancy discovered when verifying the
identifying information obtained;



(c)
screen all Applicants against the Office of Foreign Assets Control list of
Specially Designated Nationals and Blocked Persons, and reject any Applicant
whose name and other identifiable data matches a name and such other data on
such list and notify Bank thereof; screen all Borrowers with Borrower Accounts
and all Borrowers of any Loans held by Bank on a periodic basis against the
Office of Foreign Assets Control list of Specially Designated Nationals and
Blocked Persons, notify Bank of any matches and cooperate with Bank to take any
actions as may be necessary;


20



--------------------------------------------------------------------------------





Confidential



(d)
monitor, identify and report to Bank any suspicious activity that meets the
thresholds for submitting a Suspicious Activity Report under the Bank Secrecy
Act and the implementing regulations applicable to Bank (31 C.F.R. § 1020.320);



(e)
maintain an anti-money laundering program as to Borrowers to assist Bank in its
compliance with Section 352 of the Patriot Act and the implementing regulations
applicable to Bank (31 C.F.R. § 1020.210);



(f)
in addition to the information retained pursuant to subsection (b) above, retain
the account number identifying a Borrower’s Borrower Account and Loan for at
least one (1) year after a Borrower Account or Loan is closed or sold by Bank;



(g)
upon receipt of a government information request forwarded by Bank to Company,
(i) compare the names, addresses, and social security numbers or taxpayer
identification numbers on such government list provided by Bank with the names,
addresses, and social security numbers or taxpayer identification numbers of
Borrowers for all Borrower Accounts held by Bank within the prior twelve (12)
months and Borrowers of Loans purchased from Bank within the prior twelve (12)
months, and (ii) within five (5) Business Days of receipt of such an information
request, deliver to Bank a certification of completion of such a records search,
which shall indicate whether Company located a name, address, social security
number, or taxpayer identification number match and, if so, provide for any such
match: the name of the Borrower, the account number identifying the Borrower’s
Borrower Account and Loan, and the Borrower’s social security number, taxpayer
identification number, date of birth, address, or other similar identifying
information provided by the Borrower, to assist Bank in its compliance with
Section 314(a) of the Patriot Act and the implementing regulations applicable to
Bank (31 C.F.R. § 1010.520);



(h)
provide to Bank electronic copies of the information retained pursuant to
subsections (b) and (g) above as mutually agreed to by the Parties, no later
than within five (5) days following receipt of the request, or within a shorter
period of time if required by a Regulatory Authority or Applicable Law;



(i)
(i) maintain policies and procedures (“Red Flags Policy”) to (1) detect relevant
red flags that may arise in the performance of Company’s obligations, (2) take
appropriate steps to address such red flags and to prevent and mitigate the
effect of identity theft, (3) report to Bank on such policies and procedures on
a regular basis, and (4) otherwise assist Bank in complying with the provisions
of § 605A of the Fair Credit Reporting Act, 15 U.S.C. § 1681c-1, and applicable
implementing regulations; (ii) identify a program administrator responsible for
the Red Flags Policy; (iii) conduct annual training regarding the Red Flags
Policy; and (iv) provide a written report regarding the Red Flags Policy no less
frequently than annually, by the date designated by the Bank, which report shall
(1) address material matters related to the program, (2) evaluate issues such as
the effectiveness of the Red Flags Policy in addressing the risk of identity
theft in connection with the opening of covered accounts and with respect to
existing covered accounts, (3) identify service provider arrangements, (4)
identify significant incidents involving identity theft and management's
response, and (5) provide recommendations for material changes to the Red Flags
Policy;


21



--------------------------------------------------------------------------------





Confidential



(j)
maintain a compliance management system (“CMS”) to provide an internal control
process for the business functions and processes directed towards Applicants and
Borrowers, including the activities of significant subcontractors, the elements
of which CMS shall include (i) an overall policy statement governing the CMS,
(ii) specific procedures for approvals of additions or changes to the CMS,
including a description of items subject to the CMS, a process for internal
review and approval by Company and its legal counsel, and a process for internal
review and approval by Bank and its legal counsel, and (iii) documentation of
Company’s testing process, including testing/review of Company’s website and
user acceptance testing (UAT); the scope of the CMS shall include, at a minimum,
the Finance Materials, all policy changes, new products, advertisements, press
releases, and the website(s) used in connection with the Program;



(k)
maintain a compliance training program for its officers, directors, employees,
and agents that is acceptable to Bank; as part of the program, Company shall,
subject in each case to the approval of Bank, (i) identify applicable Company
officers, directors, employees, and agents and assign appropriate training
courses to each and (ii) determine a schedule of each training course and when
each applicable officer, director, employee, and agent shall take each such
course; Company shall provide reports to Bank regarding the compliance training
program on a quarterly basis or, if requested by Bank, more frequently;



(l)
designate a dedicated compliance officer for purposes of the Program, acceptable
to Bank, who shall oversee reviews of Company’s compliance with laws and
regulations that may be applicable, including, to the extent applicable, the
Fair Credit Reporting Act, the Equal Credit Opportunity Act, the Fair Debt
Collection Practices Act, the Truth-in-Lending Act and Regulation Z, the Federal
Trade Commission (FTC) Act, the Consumer Financial Protection Act, and laws
prohibiting unfair, deceptive, or abusive acts or practices; and, in the event
of the termination of the employment of the compliance officer, promptly employ
a replacement compliance officer acceptable to Bank;



(m)
cooperate with and bear the expenses of a compliance audit of the Program on an
annual basis, and such other audits as may be requested by Bank from time to
time in its reasonable discretion, in each case to be conducted by a third-party
audit firm that is selected by and reports to Bank; the scope of each audit
shall be determined by Bank (considering in good faith input received by
Company), and may include the activities of significant subcontractors; Bank
shall receive all draft and final reports of the audit firm and shall be
included in any meetings or correspondence related to the audit; the auditor
shall deliver the final audit report to Bank, and Bank shall provide a copy of
the report to Company;



(n)
provide to Bank, on an annual basis in writing, a report by the compliance
officer of the results of all audits and reviews of the Program, and significant
issues to be addressed (if any), as well as Company’s resolutions of such issues
(if applicable); and



Company will provide to Bank a certification letter, each quarter, that it is
complying with its obligations under this section. Bank will comply with any
reporting requirements of the Utah Department of Financial Institutions or the
FDIC applicable to Bank’s performance of this Agreement. The terms of this
Section 30 shall survive the expiration or earlier termination of this Agreement
until the expiration or earlier termination of the Servicing Agreement and, in
addition,

22



--------------------------------------------------------------------------------





Confidential



the terms of subsections (b), (f) and (g) of this section 30 shall survive the
expiration or earlier termination of this Agreement until termination by their
respective terms (if any).


31.
Prohibition on Tie-In Fees. Company shall not directly or indirectly impose or
collect any fees, charges or remuneration relating to the processing or approval
of an Application, the establishment of a Borrower Account or Loan, or the
disbursement of Loan Proceeds, unless such fee, charge or remuneration is set
forth in the Finance Materials or approved by Bank.

32.
Notice of Complaints and Regulatory Inquiries. Company shall notify Bank if it
becomes aware of any inquiries, investigations, proceedings or questions
(whether verbal or written, formal or informal) by any state attorney general,
Regulatory Authority, government figure (including a state or federal
legislator) or the Better Business Bureau or similar organization, or of any
customer complaint that is directed or referred to any Regulatory Authority,
government figure (including a state or federal legislator), or the Better
Business Bureau or similar organization, relating to any aspect of the Program
within five (5) days of becoming aware of such inquiry, investigation,
proceeding, question or complaint, and Company shall provide Bank with all
documentation relating thereto, subject to any legal prohibitions on disclosure
of such investigation or proceeding. Company shall obtain Bank’s prior approval
of any response to any inquiry, investigation, proceeding, question, or
complaint referred to in the prior sentence, which approval shall not be
unreasonably withheld, conditioned or delayed. With respect to other
communications by Company with a Regulatory Authority regarding the Program,
Company will obtain Bank’s prior approval of such communications unless (a) such
communications are within the scope of a written communications protocol to
which the Parties may agree in advance, (b) such communications are routine
licensing renewals by Company, (c) such communications relate to obtaining or
determining the applicability of licenses for Company, and Company has provided
advance notice of such communications to Bank and an opportunity for Bank to
discuss such communications with Company, or (d) such communications are
reasonably necessary, under the circumstances, in the course of relationships
between Company and its (but not Bank’s) Regulatory Authorities and are promptly
(and in any even within five (5) Business Days) reported to Bank. Company shall
maintain its complaint management program to address all complaints received by
Company regarding the Program that is governed by its written policy, all in a
manner that is subject to the approval of Bank. The complaint management program
shall provide for root cause analysis of complaints as well as mitigation steps.
In addition, Company shall provide Bank with periodic reporting, in a form and
on a schedule mutually agreed upon by the Parties, summarizing customer
complaints and litigation received by Company and the resolution thereof by
Company. Company shall cooperate in good faith and provide such assistance, at
Bank’s request, to permit Bank to promptly resolve or address any investigation,
proceeding, or complaint. Company shall also notify Bank of any material
litigation relating to the Program, including updates as reasonably requested by
Bank and, where appropriate, subject to attorney-client privilege.

33.
Headings. Captions and headings in this Agreement are for convenience only, and
are not to be deemed part of this Agreement.

34.
Privacy Law Compliance. Subject to Applicable Laws, Bank and Company shall
comply with the privacy policy agreed upon by both Parties with respect to
Applicants and Borrowers.

35.
Manner of Payments. Unless the manner of payment is expressly provided herein,
all payments under this Agreement shall be made by wire transfer to the bank
accounts designated by the


23



--------------------------------------------------------------------------------





Confidential



respective Parties. Notwithstanding anything to the contrary contained herein,
neither Party shall fail to make any payment required of it under this Agreement
as a result of a breach or alleged breach by the other Party of any of its
obligations under this Agreement or any other agreement, provided that the
making of any payment hereunder shall not constitute a waiver by the Party
making the payment of any rights it may have under the Program Documents or by
law.
36.
Referrals. Neither Party has agreed to pay any fee or commission to any agent,
broker, finder, or other person for or on account of such person’s services
rendered in connection with this Agreement that would give rise to any valid
claim against the other Party for any commission, finder’s fee or like payment.

37.
Financial Statements. (a) Within ninety (90) days following the end of Company’s
fiscal year, Company shall deliver to Bank a copy of Company’s audited financial
statements prepared by an independent certified public accountant, and (b)
within forty-five (45) days following the end of each of Company’s fiscal
quarters (other than year-end), Company shall deliver to Bank a copy of
Company’s unaudited financial statements, in each case as of the year or quarter
then ended and prepared in accordance with generally accepted accounting
principles; provided that, as long as Company is required to file periodic
reports under the Securities Exchange Act of 1934, such filings shall satisfy
the financial statement delivery requirements set forth above. Company shall
also deliver such additional unaudited financial statements and other
information as Bank may request from time to time, within a reasonable period of
time following such request.

38.
Information Security.

(a)
In connection with the Program, Company shall be responsible for maintaining an
information security program that is designed, after consulting with Bank, to:
(i) ensure the security and confidentiality of Applicant or Borrower information
held on behalf of Bank; (ii) protect against any anticipated and emergent
threats or hazards to security or integrity of such information held on behalf
of Bank; (iii) protect against unauthorized access to or use of such information
held on behalf of Bank that could result in substantial harm or inconvenience to
any Applicant or Borrower; and (iv) ensure the proper disposal of customer
information.



(b)
At least once annually, Company shall conduct an information technology audit
consistent with banking industry practices, which shall include review of
Company’s information security program. Such audit shall be conducted by a
third-party audit firm that is acceptable to Bank; the scope of each audit shall
be subject to the advance approval of Bank. Company shall promptly provide a
copy of the audit report. Company shall promptly take action to correct any
errors or deficiencies identified in any report or audit described in this
Section 38, unless Bank agrees that correction is not required, and shall
develop, with the approval of Bank, a schedule for the correction of such errors
and deficiencies.



(c)
Company shall immediately (and in any event within twenty-four (24) hours after
actual knowledge of such event) notify Bank of any actual, suspected or
threatened (to the extent such threat is considered credible by Company) breach
in information security involving personally identifiable information of
Applicants or Borrowers. In any such event Company agrees that it will fully
cooperate with Bank in investigating any such breach or unauthorized access.
With respect to any such breach in data security,


24



--------------------------------------------------------------------------------





Confidential



Company agrees to take action promptly, at its own expense, to investigate the
breach, to identify, mitigate and remediate the effects of the breach and to
implement any other reasonable and appropriate measures in response to the
breach. Company will also provide Bank with all available information regarding
such breach to assist Bank in implementing its information security response
program and, if applicable, in notifying affected Applicants or Borrowers.
Company shall pay for the costs of any such notification, which notification
shall be subject to the advance consent of Bank which shall not be unreasonably
withheld or delayed.


39.
Disaster Recovery and Business Continuity. Company shall maintain a disaster
recovery and business continuity program and related policies acceptable to Bank
(collectively, the “Business Continuity Plans”). Company agrees that such
Business Continuity Plans shall be at least consistent with industry standards
for the consumer lending industry and in compliance with all Applicable Laws.
Company shall test its Business Continuity Plans at least once annually, and
shall promptly provide Bank a copy of the report of such tests upon Bank’s
request.

40.
Change of Control. Company shall provide written notice to Bank of any expected
or anticipated Change of Control of Company not later than thirty (30) Business
Days prior to the anticipated effective date of such Change of Control. Bank
will treat such information as material non-public information and agrees that
it will be subject to all confidentiality provisions of the Agreement.

41.
Minimum Obligations. The terms of Schedule 41 shall apply as if fully set forth
in this Agreement.






25



--------------------------------------------------------------------------------





Confidential



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the date first written above.
WEBBANK


By:
/s/ Kelly M Barnett                    

Name:
Kelly M Barnett                

Title:     President                    


LENDINGCLUB CORPORATION
 
By:
/s/ Renaud Laplanche                

Name:
Renaud Laplanche                

Title:     Chief Executive Officer                


















































[Signature Page to Marketing and Program Management Agreement]

26



--------------------------------------------------------------------------------





Confidential



Schedule 1


I. Definitions
    
(a)
“ACH” means the Automated Clearinghouse.

(b)
“Affiliate” means, with respect to a Party, a Person who directly or indirectly
controls, is controlled by or is under common control with the Party. For the
purpose of this definition, the term “control” (including with correlative
meanings, the terms controlling, controlled by and under common control with)
means the power to direct the management or policies of such Person, directly or
indirectly, through the ownership of twenty-five percent (25%) or more of a
class of voting securities of such Person.

(c)
“Applicable Laws” means all federal, state and local laws, statutes, regulations
and orders applicable to a Party or relating to or affecting any aspect of the
Program including the Borrower Accounts, the Loans, the Program promotional and
marketing materials and the Finance Materials, and all requirements of any
Regulatory Authority having jurisdiction over a Party, as any such laws,
statutes, regulations, orders and requirements may be amended and in effect from
time to time during the term of this Agreement.

(d)
“Applicant” means an individual who or business that requests a Loan from Bank.

(e)
“Application” means any request from an Applicant for a Loan in the form
required by Bank.

(f)
“Assumption Notice” shall have the meaning set forth in Section 9(c).

(g)
[***]

(h)
“Bank” shall have the meaning set forth in the introductory paragraph of this
Agreement.

(i)
“Bank Secrecy Act Policy” shall have the meaning set forth in Section 5(a).

(j)
“Borrower” means an Applicant or other Person for whom Bank has established a
Borrower Account and Loan, and/or who is liable, jointly or severally, for
amounts owing with respect to a Loan.

(k)
“Borrower Account” means the relationship between an Applicant and Bank pursuant
to which the Borrower may, from time to time, apply for a Loan.

(l)
“Borrower Account Agreement” means the document containing the terms and
conditions of a Borrower Account including all disclosures required by
Applicable Laws.

(m)
“Business Day” means any day, other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the State of Utah are authorized or obligated
by law or executive order to be closed.

(n)
“Change of Control” means (i) an acquisition of Control of the Company by any
person or entity that does not currently have Control of Company or (ii) the
sale by Company of all, or substantially all, of its assets to any person or
entity. Notwithstanding the


1



--------------------------------------------------------------------------------





Confidential



foregoing, a public debt offering or initial public offering of the Company’s
common stock shall be deemed not to be a “Change of Control.”
(o)
“Claim Notice” shall have the meaning set forth in Section 9(c).

(p)
“Collateral Account” shall have the meaning set forth in Section 32(a) of the
Loan Sale Agreement.

(q)
“Confidential Information” means the terms and conditions of the Program
Documents, and any proprietary information or non-public information of a Party,
including a Party’s proprietary marketing plans and objectives.

(r)
“Control” means, with respect to Company, the ability of a stockholder to vote,
directly or indirectly, at least forty-five (45%) of any class of voting
securities of the Company.

(s)
“Credit Policy” means the minimum requirements of income, residency, employment
history, credit history, and/or other such considerations that Bank uses to
approve or deny an Application and to establish a Loan, and the interest rates
and origination fees applicable to approved Loans.

(t)
“Disclosing Party” shall have the meaning set forth in Section 11(b)(2).

(u)
“Effective Date” shall have the meaning set forth in the introductory paragraph
of this Agreement.

(v)
“Excluded Servicing Losses” means credit losses due to Borrower non-payment on
those Loans and Receivables that are not offered for sale to Company (or a third
party approved by Company), but “Excluded Servicing Losses” expressly excludes
any losses to the extent arising from (i) the gross negligence or willful
misconduct of Company in connection with Company’s servicing of any Loan held by
Bank, (ii) the breach by Company or its agents or representatives of any
obligation under the Program Documents, and (iii) verified identity theft as
defined in the Company’s policies and procedures by an Applicant or Borrower.

(w)
“Existing Program Agreement” shall have the meaning set forth in the recitals.

(x)
“Finance Materials” shall have the meaning set forth in Section 4.

(y)
“Force Majeure Event” shall have the meaning set forth in Section 27.

(z)
“Funding Amount” means the aggregate amount of all Loan Proceeds to be disbursed
by Bank to or on behalf of Borrowers on each Funding Date, as listed on a
Funding Statement.

(aa)
“Funding Date” means the Business Day on which any pending Applications are
approved.

(bb)
“Funding Statement” means the statement prepared by Company in the form of
Exhibit F on a Business Day that contains (i) a list of all Applicants who meet
the eligibility criteria set forth in a Credit Policy, for whom Bank is
requested to establish Loans or


2



--------------------------------------------------------------------------------





Confidential



fund Loan Advances; and (ii) the computation of the Loan Proceeds and all
information necessary for the transfer of Loan Proceeds to the accounts
designated by the corresponding Borrowers, including depository institution
names, routing numbers and account numbers; (iii) the computation of the
Transaction Fee owed to Company; and (iv) such other information as shall be
reasonably requested by Bank and mutually agreed to by the Parties.
(cc)
“Indemnifiable Claim” shall have the meaning set forth in Section 9(b).

(dd)
“Indemnified Parties” shall have the meaning set forth in Section 9(a).

(ee)
“Insolvent” means the failure to pay debts in the ordinary course of business,
the inability to pay its debts as they come due or the condition whereby the sum
of an entity’s debts is greater than the sum of its assets.

(ff)
“Licensee” shall have the meaning set forth in Section 12.

(gg)
“Licensing Party” shall have the meaning set forth in Section 12.

(hh)
“Line of Credit” means a business purpose revolving Loan that permits multiple
Loan Advances over the time that such Loan is open.

(ii)
“Loan” means (1) a consumer or business installment loan or (2) a Line of
Credit, in each case established by Bank pursuant to the Program and pursuant to
a Borrower Account.

(jj)
“Loan Advance” means an extension of credit pursuant to a Line of Credit.

(kk)
“Loan Agreement” means the document containing the terms and conditions of a
Loan including all disclosures required by Applicable Laws.

(ll)
“Loan Origination Fee” means the fee charged by Bank to Borrowers and deducted
from the Loan Proceeds disbursed by Bank to or on behalf of Borrowers, as
disclosed to Borrowers in the Finance Materials.

(mm)
“Loan Sale Agreement” means that Loan and Receivable Sale Agreement, dated as of
even date herewith, between Bank and Company, pursuant to which Bank agrees to
sell to Company, and Company agrees to purchase from Bank, Loans and
Receivables, as amended, restated, supplemented or otherwise modified from time
to time, including by the Side Letter.

(nn)
“Loan Proceeds” means the funds disbursed to a Borrower by Bank pursuant to a
Loan established by Bank under the Program, including a Loan Advance, not
including any Loan Origination Fee.

(oo)
“Losses” shall have the meaning set forth in Section 9(a).

(pp)
“Party” means either Company or Bank and “Parties” means Company and Bank.


3



--------------------------------------------------------------------------------





Confidential



(qq)
“Person” means any legal person, including any individual, corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, governmental entity, or other entity of
similar nature.

(rr)
“Prior Programs” means the “Program” as defined in the Existing Program
Agreement, the “Program” as defined in the Second Amended and Restated Program
Agreement dated as of February 28, 2014 between Bank and Company, the “Program”
as defined in the Amended and Restated Program Agreement dated as of November 8,
2010 between Bank and Company, and the “Program” as defined in the Loan Program
Agreement dated as of December 10, 2007 between Bank and Company.

(ss)
“Prior Program Documents” means the Existing Program Agreement, the Second
Amended and Restated Program Agreement dated as of February 28, 2014 between
Bank and Company, the Amended and Restated Program Agreement dated as of
November 8, 2010 between Bank and Company, the Loan Account Program Agreement
dated as of December 10, 2007 between Bank and Company, the Third Amended and
Restated Loan Sale Agreement dated as of March 10, 2015 between Bank and
Company, the Second Amended and Restated Loan Sale Agreement dated as of
February 28, 2014 between Bank and Company, the Amended and Restated Loan Sale
Agreement dated as of November 8, 2010 between Bank and Company, and the Loan
Sale Agreement dated as of December 10, 2007 between Bank and Company, each as
amended from time to time.

(tt)
“Program” means the loan program pursuant to which Bank will establish Borrower
Accounts and Loans and disburse Loan Proceeds to or on behalf of Borrowers
pursuant to the terms of this Agreement, and Company will service the Borrower
Accounts and Loans, initially as described in Exhibit A attached hereto.

(uu)
“Program Compliance Manual” means the policies and procedures for the
implementation of the Program by Company at Bank’s direction and oversight,
including the policies and procedures regarding the (i) solicitation and receipt
of Applications, (ii) underwriting of Loans, (iii) processing of Applications,
(iv) requirements of the USA PATRIOT Act Customer Identification Program, and
(iv) initial and periodic Office of Foreign Assets Control screenings.

(vv)
“Program Documents” means this Agreement, the Loan Sale Agreement, the Servicing
Agreement, the Security Agreement and the Side Letter, as each may be amended,
restated, supplemented or otherwise modified from time to time.

(ww)
“Program Threshold Amount” shall have the meaning set forth in Schedule 41.

(xx)
“Proprietary Material” shall have the meaning set forth in Section 12.

(yy)
“Receivable” means, with respect to any Line of Credit of any Borrower, any
right to payment from or on behalf of the Borrower in respect of the Line of
Credit, and includes any existing, as well as the right to payment of any
future, interest charges, late fees, returned check fees and any and all other
fees and charges and other obligations of the Borrower with respect to the Line
of Credit. Each Receivable includes all rights of Bank to payment under the Loan
Agreement with such Borrower.


4



--------------------------------------------------------------------------------





Confidential



(zz)
“Regulatory Authority” means any federal, state or local regulatory agency or
other governmental agency or authority having jurisdiction over a Party and, in
the case of Bank, shall include, but not be limited to, the Utah Department of
Financial Institutions and the Federal Deposit Insurance Corporation.

(aaa)
“Restricted Party” shall have the meaning set forth in Section 11(a).

(bbb)
“Security Agreement” means the Security Agreement, dated as of October 3, 2014,
between Bank and Company, as amended, restated, supplemented or otherwise
modified from time to time.

(ccc)
“Servicing Agreement” means the Servicing Agreement, dated as of even date
herewith, between Bank and Company, as amended, restated, supplemented or
otherwise modified from time to time.

(ddd)
“Servicing Materials” shall have the meaning set forth in Section 5(k).

(eee)
“Side Letter” means that certain letter agreement, dated as of October 3, 2014,
regarding Modification of Control Account Collateral Requirement, between Bank
and Company, as amended, restated, supplemented or otherwise modified from time
to time.

(fff)
“Transaction Fee” means, [***].

The terms “Designated Amount” and “Per Loan Amount” have the meanings set forth
in Schedule 41.
II. Construction


As used in this Agreement:


(a)
All references to the masculine gender shall include the feminine gender (and
vice versa);



(b)
All references to “include,” “includes,” or “including” shall be deemed to be
followed by the words “without limitation”;



(c)
References to any law or regulation refer to that law or regulation as amended
from time to time and include any successor law or regulation;



(d)
References to “dollars” or “$” shall be to United States dollars unless
otherwise specified herein;



(e)
Unless otherwise specified, all references to days, months or years shall be
deemed to be preceded by the word “calendar”;



(f)
All references to “quarter” shall be deemed to mean calendar quarter; and



(g)
The fact that Bank or Company has provided approval or consent shall not mean or
otherwise be construed to mean that: (i) either Party has performed any due
diligence with respect to the requested or required approval or consent, as
applicable; (ii) either


5



--------------------------------------------------------------------------------





Confidential



Party agrees that the item or information for which the other Party seeks
approval or consent complies with any Applicable Laws; (iii) either Party has
assumed the other Party’s obligations to comply with all Applicable Laws arising
from or related to any requested or required approval or consent; or (iv) except
as otherwise expressly set forth in such approval or consent, either Party’s
approval or consent impairs in any way the other Party’s rights or remedies
under the Agreement, including indemnification rights for Company’s failure to
comply with all Applicable Laws.





6



--------------------------------------------------------------------------------




Schedule 41


    
The following terms shall apply as if fully set forth in the Agreement:
(a) Bank shall have the right to be the [***] on not less than an [***] (the
“Origination Amount”) of all applications for [***] submitted through the
Company platform and/or website; provided, that [***] shall [***]: (i) [***], or
(ii) (A) to the extent the Company has requested [***] or (B) the Company has
requested [***] to (x) the loan application [***] or (y) the [***] for such
applications in (x) and, in the case of either (A) or (B), the Bank has [***],
or (iii) [***]. The Origination Amount shall be: [***]. The parties agree that
the Company may present more than the applicable Origination Amount to Bank.
(b) With respect to any other loan products that may be promoted by Company,
Company will [***]. Unless [***], the parties will [***]. If the proposed loan
product is [***]. The terms for any new loan products shall be agreed upon and
incorporated into the Program Documents. [***]
(c) Bank shall have the right to be the [***] (the “[***] Origination Amount”)
of all [***] loans submitted through the Company platform and/or website [***] ;
provided, that [***] shall [***]: (i) [***], or (ii) (A) to the extent the
Company has requested that Bank [***] or (B) the Company has requested [***] (x)
the loan application for [***] hosted on the Company’s website as part of the
Program or (y) [***] for such applications in (x) and, in the case of either (A)
or (B), the Bank has [***]. The [***] shall be: [***]. The parties agree that
the Company may present more than the applicable [***] Origination Amount to
Bank.
(d) Bank shall have the right to be the [***] on [***] submitted through the
Company platform and/or website or [***]; provided, that [***]shall [***]: (i)
[***], or (ii) (A) to the extent the Company has requested that Bank [***] or
(B) the Company has requested [***] (x) the loan application for [***] hosted on
the Company’s website as part of the Program or (y) [***] for such applications
in (x) and, in the case of either (A) or (B), the Bank has [***].
(e) Bank shall have the right to be the [***] on [***] submitted through the
Company platform and/or website. [***] after the Effective Date, the Parties
[***] and the terms of the Program Documents governing [***], and consider any
changes that may be appropriate including [***].
(f) If Company has requested an increase in the [***] in accordance with [***]
of the Agreement and [***], then any [***] that [***] then in effect shall be
[***] Schedule 41 [***].
(g) The term “[***]” with respect to a [***] is [***] to (1) [***] of (i) the
[***], multiplied by (ii) the [***].
The “[***]” for a [***] is the [***]:


[***]
 
 
 







--------------------------------------------------------------------------------





Confidential



[***]
 
 
 
 
 
[***]
 
 
 
 
 

For additional [***] of Loans, the [***] shall be [***].
“Total Loan Volume,” for each [***] Loan, is equal to [***].
For the avoidance of doubt, the determination of the [***] for a Loan is made
[***], with the [***] and so on. For the additional avoidance of doubt, the
volume of [***] are separately [***].
(h) The term “[***]” means [***].
(i) If the total of all [***] for Loans originated and [***] funded in a month
is [***], then Company shall [***] and the total of all [***] for Loans
originated and [***] funded in such month.
(j) The term “Program Threshold Amount” means [***], or the amount that may be
determined from time to time pursuant to [***].
(k) The audit contemplated by Section 30(m) shall include a review of each model
used in connection with the Program and the associated model governance, and
validation of each model on an appropriate schedule.







2



--------------------------------------------------------------------------------




Exhibit A


The Program










--------------------------------------------------------------------------------




Exhibit B


Credit Policy






--------------------------------------------------------------------------------




Exhibit C


Form of Application






--------------------------------------------------------------------------------




Exhibit D


Borrower Account and Loan Documentation






--------------------------------------------------------------------------------




Exhibit E

Bank Secrecy Act Policy






--------------------------------------------------------------------------------




Exhibit F


Sample Funding Statement







--------------------------------------------------------------------------------




Exhibit G


Third-Party Service Contractors


Third-Party Service Contractor
Service Provided
 
 






--------------------------------------------------------------------------------




Exhibit H


Insurance Requirements


(a)    From the Effective Date and until termination of this Agreement, Company
will maintain insurance of the following kinds and amounts, or in amounts
required by Applicable Laws, whichever is greater.
(i)    A blanket fidelity bond and an errors and omissions insurance policy,
with broad coverage on all officers and employees acting in any capacity with
regard to handling funds, money, or documents. The fidelity bond and errors and
omissions insurance shall be in a form reasonably acceptable to Bank and shall
protect and insure against losses, including forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of such persons. No provision of
this paragraph requiring the fidelity bond and errors and omissions insurance
shall diminish or relieve Company from its duties and obligations as set forth
in this Agreement. The minimum coverage under any such bond and insurance policy
shall be at least $1,000,000, with the exception of $500,000 minimum coverage
for forgery.
(ii)    Commercial general liability insurance written on an occurrence basis
against claims on account of bodily injury, death or property damage. Such
insurance shall have a combined single limit of not less than $1,000,000 per
occurrence and $1,000,000 annual aggregate for bodily injury, death and property
damage.
(iii)    Worker’s Compensation and employers’ liability insurance affording (A)
protection under the Worker’s Compensation Law containing an all states
endorsement and (B) Employers’ Liability Protection subject to a limit of not
less than $500,000.
(iv)    Upon reasonable request by Bank, such other insurance as may be
maintained by Persons engaged in the same or similar business and similarly
situated.


(b)    Insurance policies required to be maintained hereunder shall be procured
from insurance companies reasonably acceptable to Bank. Liability insurance
limits may be provided through any combination of primary and/or excess
insurance policies. If requested by Bank, Company shall cause to be delivered to
Bank annually a certified true copy of each fidelity bond and insurance policy
required under this Agreement.








--------------------------------------------------------------------------------




Exhibit I


Program Compliance Manual








